IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1497
                              Filed August 31, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALEXANDER MOORE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Cynthia H.

Danielson, Judge.



      Alexander Moore appeals a conviction for second-degree sexual abuse on

sufficiency-of-the-evidence grounds. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                         2


POTTERFIELD, Presiding Judge.

       Following a bench trial, Alexander Moore appeals one of two convictions

of sexual abuse in the second degree, in violation of Iowa Code sections 709.1

and 709.3(2) (2013), challenging the sufficiency of the evidence. Because we

find substantial evidence to support the conviction, we affirm.

I. Background Facts and Proceedings

       Alexander Moore was convicted of second-degree sexual abuse of K.M.

and M.M., who at the time of the offenses were three years old and four years

old, respectively. During the spring of 2014, Moore lived with the children and

their mother, where both children slept in the same bed as Moore.

       On March 19, 2014, the children’s mother contacted the police after she

discovered what she thought to be child pornography on Moore’s cell phone.

Police initiated a criminal investigation into Moore, and after police questioning,

Moore admitted to rubbing the vaginas of K.M. and M.M. while they slept and

while he masturbated. He later admitted to masturbating into their vaginas and

digitally penetrating them. He disclosed that he had done this to each child ten

times since each child had reached the age of one.

       The State charged Moore with two counts of second-degree sexual abuse,

and he waived his right to a jury trial. In 2015, the court found Moore guilty on

both counts and sentenced him to two consecutive twenty-five-year terms.

       Following Moore’s admissions, Kimberly Hinson, a registered nurse with

special training in sexual assault cases, examined the children. Hinson indicated

that when she initially met with the children both were wearing dirty clothing and
                                         3


soiled diapers.   At trial, Hinson testified that she examined both children for

abnormal phenomena and injuries to their genitals and skin around their genitals.

       As to K.M., Hinson testified that her initial examination did not reveal

anything abnormal but that K.M.’s inner labia minoras were “very dark, ruddy

colored” and that her hymen was “sleeve-like.” She further testified the hymen

showed signs of irritation. She explained that this was not something one would

normally expect to see in a three-year-old child.       Hinson explained that the

discoloration and irritation to the outside of the labias could be explained by the

presence of feces and urine in the children’s soiled diaper; however, Hinson

clarified that such exposure would not have caused the irritation she observed on

K.M.’s inner labias.

       As to M.M., Hinson testified that she had abnormal “patterned areas” on

her lower legs, describing them as “discolorations, similar to a bruise, a little bit

brown in color.” She explained that patterned areas were not abnormal to see on

the bottom of the legs of a four-year-old child but that she also observed many

such areas above M.M.’s knees, which she opined was not normal. She further

testified that she observed that M.M.’s hymen was annular-shaped and had five

openings as opposed to one. As to the multiple openings, Hinson stated that this

was not something normally seen on a child of M.M.’s age. She opined that this

can be caused by a “penetrating situation.”       She stated that M.M. also had

several adhesions and described them as new skin tissues, “like scar tissue.”

She indicated the pattern of scarring she observed indicated “multiple injuries at

different stages of time.” Hinson said that the multiple holes in M.M.’s hymen

could not have been self-inflicted.
                                          4




       Moore appeals.

II. Standard of Review

       “Challenges to the sufficiency of evidence are reviewed for errors at law.”

State v. Keopasaeuth, 645 N.W.2d 637, 639-40 (Iowa 2002). In so doing “[w]e

consider all of the record evidence viewed in the light most favorable to the State,

including all reasonable inferences that may be fairly drawn from the evidence.”

State v. Howse, 875 N.W.2d 684, 688 (Iowa 2016) (citation omitted). “We will

uphold a verdict if substantial record evidence supports it.” Id. at 688 (citation

omitted). “Evidence is substantial when ‘a rational trier of fact could conceivably

find the defendant guilty beyond a reasonable doubt.’” Id. (citation omitted).    If

the “evidence only raises ‘suspicion, speculation, or conjecture’, it is not

substantial evidence.” Id. (citation omitted).

III. Discussion

       On appeal, Moore contends there is insufficient evidence to uphold his

conviction as to K.M. He argues the State did not corroborate his confession.

       Confessions “cannot result in a conviction in the absence of corroborating

evidence from the crime charged.” State v. Meyers, 799 N.W.2d 132, 139 (Iowa

2011) (quoting State v. Robertson, 351 N.W.2d 790, 793 (Iowa 1984)). The

corroborating evidence will be sufficient “as long as it supports the content of the

confession and if, together with the confession, proves the elements of the

charge against the defendant beyond a reasonable doubt.” Id. at 139 (citation

omitted). “Corroboration need not be strong nor need it go to the whole case so
                                          5


long as it confirms some material fact connecting the defendant with the crime.”

State v. Liggins, 524 N.W.2d 181, 187 (Iowa 1994).

       Moore maintains the State presented no evidence corroborating his

confession as it pertains to K.M and that it used the evidence from M.M.’s case to

convict him on both counts. We disagree.

       At the bench trial, the court heard Hinson’s testimony explaining the

physical condition she observed of both children.              The conditions and

observations of the children she described were consistent with the statements

Moore made during his confession to police officers.          Additionally, the court

heard evidence about Moore’s sleeping arrangements with K.M. while they lived

together.    K.M.’s physical condition coupled with Moore’s confession and

recurring opportunities to commit this crime satisfy us that the evidence

sufficiently supports the conviction against him. See State v. Polly, 657 N.W.2d

462, 466-67 (Iowa 2003) (holding that confessions must be corroborated by

independent evidence, but that independent evidence need not go to every

element of the crime).

       Given the evidence detailed above, Moore’s confession was supported by

additional and credible evidence the trier of fact would be substantially justified in

trusting; therefore, the evidence was sufficiently reliable to support the court’s

finding of guilt beyond a reasonable doubt. See id. at 466-67.

IV. Conclusion

       Moore’s confession was sufficiently corroborated to support his conviction.

We affirm.

       AFFIRMED.